|N THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlVlS|ON

JACQUALYNN GARR|SON and PLA|NT|FFS
OSAMAH A. BAKR|
V. CASE NO. 5:19-cv-05021
ROCK CREEK HOLD|NG, LLC;
WADE A. WR|GHT; CH|EF OF POL|CE
JON S|MPSON; SHER|FF SEAN
HOLLOWAY; ROBERT M. W|LSON;
LESL|E N. MANN; DEUTSCHE BANK
NAT|ONAL TRUST COMPANY; and
OCWEN FlNANC|AL
CORPORAT|CN/OCWEN LOAN
SERV|C|NG DEFENDANTS
OP|N|ON AND ORDER

Plaintiffs, Jacqualynn Garrison and Osamah A. Bakri,1 have filed this action for
injunctive relief alleging that the Court has federal question jurisdiction. This action is
an attempt to cease an ongoing foreclosure action against property located at 1201
S.W. 2nd Street in Bentonvil|e, Arkansas, and to resist an unlawful detainer action.
Plaintiffs operate the property as a bed and breakfast. ln addition to the Comp|aint,
Plaintiffs have filed a motion for temporary restraining order or preliminary injunction
(Doc. 4) and a motion to exercise the right for arbitration (Doc. 7). Plaintiffs name as
Defendants: Rock Creek Holding, LLC; Wade A. Wright; Chief of Police Jon Simpson;
Sheriff Sean Holloway; Robert lVl. Wilson; Les|ie N. l\/lann; Duetsche Bank National

Trust Company; and chen Financial Corporation/chen Loan Servicing.

 

1 lt appears only Bakri has signed the pleadings for both P|aintiffs. One pro se plaintiff
may not represent another. Both plaintiffs must sign all pleadings

1

The order and decree of foreclosure was entered on May 12, 2016, by the Circuit
Court of Benton County, No. CV-15-1177-4. On January 9, 2019, a three-day notice to
vacate the property was posted on the front door by Defendant Wright. An unlawful
detainer action was filed in the Circuit Court of Benton County on January 15, 2019,
No. 04-CV-19-104.

Plaintiffs have on two other occasions filed actions in this Court involving the same
issues. The case of Garrison and Bakri v. Deutsche Bank National Trust, et al., Civil
No. 5:18-CV-05084, was filed on l\/lay 17, 2018,_and dismissed, prior to service of
process being issued, for lack of subject matterjurisdiction on June 25, 2018. Garrison
and Bakri v. Robert M. Wilson, et al., Civil No. 5:18-CV-05121, was filed the following
day, June 26, 2018, and dismissed for lack of subject matter jurisdiction on June 27,
2018.

Two lVlotions to Dismiss have been filed (Docs. 8, 11). Sheriff Holloway asks in
his motion (Doc. 8) that the case be dismissed under Rule 8(a) and Rule 12(b)(6) of
the Federal Rule of Civil Procedure for failure to state claims upon which relief may be
granted. Chief Simpson in his motion (Doc. 11) maintains the case is subject to
dismissal pursuant to Rules 8(a) and 12(b)(6) for failure to state a claim and under Rule
12(h)(3) for lack of subject matter jurisdiction.

l. LEGAL STANDARD

Rule 8(a) contains the general pleading rules and requires a complaint to present
"a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a)(2). “ln order to meet this standard and survive a motion to dismiss

under Rule 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’" Braden v. Wa/-Mart Stores,
Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (internal quotations omitted)). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. While the
Court will liberally construe a pro se complaint, the plaintiff must allege sufhcient facts
to support his claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

Federal courts are courts of limited jurisdiction. See, e.g., Godfrey v. Pu/itzer
Pub/'g Co., 161 F.3d 1137, 1141 (8th Cir. 1998). "The requirement that jurisdiction be
established as a threshold matter 'spring[s] from the nature and limits of the judicial
power of the United States' and is 'inflexible and without exception.’" Steel Co. v.
Citizens for a Better Env't, 523 U.S. 83, 94~95 (1998) (quoting Mansfie/d, C. & L.M.R.
Co. v. Swan, 111 U.S. 379, 382 (1884)) (alteration in origina|)). lf it appears that
jurisdiction is lacking, the Court will raise the issue sua sponte. Dieser v. Continenta/
Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006).

|l. D|SCUSS|ON

Bakri alleges that federal subject matter jurisdiction exists in this case. To
establish this, he refers to the following sources of federal law that allegedly underlie
his claims: the Fourth Amendment to the United States Constitution; 28 U.S.C § 1691;
12 U.S.C. § 3708; 18 U.S.C. §§ 221 & 242; 15 U.S.C. § 1692(e); 42 U.S.C. §§ 1986 &
1988; and 28 U.S.C. § 2201. The Fourth Amendment to the United States Constitution
prohibits unlawful searches and seizures by individuals acting under color of law.

C|aims for violation of constitutional law may be brought under 42 U.S.C. § 1983. To

state a § 1983 claim, a plaintiff must allege a violation of a constitutional right by a
person acting under color of state law. Private parties do not become state actors
merely by use of state foreclosure proceedings Harper v. Federal Land Bank of
Spokane, 878 F.2d 1172, 1178 (9th Cir. 1989) (“[T]he fact that a state permits the use
of foreclosure procedures and subsequent sheriff sales as the execution of a judgment
is not sufficient to constitute state action.”). l\/loreover, any actions to remove Bakri and
Garrison from the property were taken in accordance with state law. There has been
no unlawful search or seizure within the meaning of the Fourth Amendment.

Section 1691 of Title 28 provides that “[a]|l writs and process issuing from a court
of the United States shall be underthe seal of the court and signed by the clerk thereof.”
28 U.S.C. § 1691. This statute does not grant subject matter jurisdiction. lnstead, it
merely dictates the formalities required when writs or process are issued.

Section 3708 of Title 12 is part of a'uniform federal foreclosure procedure that
applies to the foreclosures of multifamily mortgages by the Secretary of Housing and
Urban Development. 12 U.S.C. § 3701 et seq. Section 3708 merely sets forth the
procedure for service of the notice of default and foreclosure sa|e. Clearly, Plaintiffs
may not rely on this provision.

Next, 18 U.S.C. § 221, which has been renumbered as § 216, establishes a civil
cause of action in favor of the United States Attorney General “against any person who
engages in conduct constituting an offense under section 203, 204, 205, 207, 208, or
209 of this tit|e.” 18 U.S.C. § 216,(b). The person may be subject to civil penalties for
the amount of compensation the person received for the prohibited conduct. Id.

Plaintiffs may not rely on this provision in advancing their claims.

Section 242 of Title 18 defines a criminal offense. 18 U.S.C. § 242. There is no
private cause of action under this statute. See, e.g., Rockefeller v. United States Court
of Appeals Office, for Tenth Circuit Judges, 248 F. Supp. 2d 17 (D.D.C. 2003)
(observing that 18 U.S.C. §§ 242 and 371 are criminal statutes and provide no private
cause of action).

Next, Plaintiff cites to 15 U.S.C. § 1692e, a part of the Fair Debt Co|lection
Practices Act (“FDCPA”). None of the facts alleged in the Comp|aint describe deceptive
debt collection practices that are prohibited under the law, since none of the Defendants
named in the Comp|aint have threated to take an action-in this case, a foreclosure
action and an unlawful detainer action against Plaintiffs_that cannot otherwise be
legally taken. See Duffy v. Landberg, 215 F.3d 871, 873 (8th Cir. 2000) (“[l]t is a
violation of the FDCPA to threaten to ‘take any action that cannot legally be taken.‘ 15
U.S.C. 1692f(1)").

Section 1988 of Title 42 merely instructs the court as to what law to apply to civil
rights actions and provides that attorney’s fees may be awarded to a prevailing party.
lt does not create an independent cause of action or independent basis of jurisdiction.
See, e.g., Moor v. Alameda Cnty., 411 U.S. 693, 705 (1973) (explaining that Section
1988 was “intended to do nothing more than to explain the source of law to be applied
in actions to enforce substantive provisions" of the Civil Rights Act); see also
Stagemeyer v. Cnty. ofDawson, 192 F. Supp. 2d 998, 1006 (D. Neb. 2002) (dismissing
§ 1988 claim because no independent cause of action was created).

Next, 42 U.S.C. § 1986 is a derivative of, or dependent on, a cause of action

brought under § 1985. Kay/or v. Fields, 661 F.2d 1177, 1184 (8th Cir. 1981). Plaintiff

has not asserted a cause of action under § 1985, nor would the allegations of the
Comp|aint be sufficient to state such a cause of action.

Final|y, 28 U.S.C. § 2201 provides for declaratory judgments, but the statute is
“strict|y remedial in nature and does not provide a basis for subject matterjurisdiction."
First Federal Sav. and Loan Ass’n of Harrison, Ark. v. Anderson, 681 F.2d 528, 533
(8th Cir. 1982).

ln dismissing the Plaintiffs’ previous action, Civil No. 5:18-CV~05121, the Court
stated that should they attempt to file the same, or materially the same, complaint in
this Court again, certain consequences would follow, includingl but not limited to, the
imposition of restrictions on their ability to file further lawsuits in this District. As the
instant lawsuit marks the third one that Plaintiffs have filed in this Court concerning the
same state foreclosure action-and the third one that the Court has dismissed for lack
of federal subject matterjurisdiction-a filing restriction will be imposed on Plaintiffs to
curtail their further abuse of the judicial process.

ll|. CONCLUSION

For the reasons stated, lT lS ORDERED that this action is DlSM|SSED W|TH
PREJUD|CE for failure to state a claim and for lack of subject matter jurisdiction
pursuant to Rules 8(a), 12(b)(6), and 12(h)(3) of the Federal Rules of Civil Procedure.
The l\/lotions to Dismiss (Docs. 8, 1 1) are granted. Al| other pending motions are denied
as moot.

|T |S FURTHER ORDERED that the C|erk of Court is DlRECTED NOT F|LE
any complaint that JACQUALYNN GARR|SON and/or OSAMAH A. BAKR| submit

for filing, pro se, unless and until Chambers has screened the complaint first and

determined that there is federal subject matter jurisdiction. Nothing in this Order will
preclude a licensed attorney from filing actions on Plaintiffs1 beha|f, and nothing in this
Order will preclude Plaintiffs from representing themselves as defendants in any

matter. di

|T lS SO ORDERED on this \7day of March, 201

   
 
  

 

 
   

uNlTED T'_TEs otey/cf JquE
_ /r/

